Title: To Thomas Jefferson from Le Mesurier & Cie., 27 August 1790
From: Le Mesurier & Cie.
To: Jefferson, Thomas


Le Havre, 27 Aug. 1790. Enclose duplicate of theirs of 23rd by the ship Citoyen. TJ’s effects arrived on 25th from Rouen. “To save time, as the Ship Henrietta was kept in waiting and to prevent the Furniture’s being tumbled, we obtained a permit from the Custom House to Ship the Cases on board Capt. Weeks without landing, and were proceeding in that manner Yesterday morning, when a great number of people assembled and by force Obliged us to land the  greatest part of the Effects. We applied to our Municipality who endeavoured by agreement to dissuade the Populace from insisting on having the Cases opened, but their endeavours being fruitless, we requested a Piquet from the National Guards to keep order and proceeded to the examination in the face of the multitude. You have a note hereunder of the Cases that were examined, and we hope that the Busts have received no damage tho’ we are sensible they are not repacked in so compleat a manner as when the Case left Paris. However we were ourselves present at the opening and handling of the contents of every Package, resolved as we were that no shadow of doubt should remain on the minds of the most ignorant of the regularity and fairness of every declaration. By the time we came to the opening of the eight Package the Ringleaders of the Tumult had sneaked off and we were enabled to close the business. This day we have embarked the whole, and inclosed you have the Bill of Lading of the 78 Packages shipt for Philadelphia on board the Henrietta, Captn. Weeks, the remaining Eight Packages shall be sent by the first Vessel for Virginia. We shall send our Account Charges to Mr. Short and draw on him for the amount.—We understand the populace had been excited against the passengers on board the Citoyen and foolishly imagined your Effects belonged to them and must of course contain a great deal of specie. Considering no mischief has ensued, we are not sorry the examination has taken place, for otherwise no power on earth could have dissuaded the people from their prevention, whilst now the most violent are both ashamed and convinced.”—The British fleet “of 31 Sail of the Line sailed last week from Torbay, and it is said the Spanish Fleet remains at sea.” [In postscript:] “Packages Opened. No. 7, 8, 14, 32, 57, 77, 82.” The two carriages, shipped from Rouen on second lighter, not yet arrived, must be sent to Virginia with six other packages, or by Philadelphia ship if one offers earlier. Invoice enclosed.
